           Case 1:16-cv-01462-APM Document 80 Filed 12/20/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    ASADULLAH HAROON “AL
    AFGHANI” GUL,

                         Petitioner,

          v.                                             No. 16-CV-01462 (APM)

    DONALD J. TRUMP, et al.,

                         Respondents.


                             RESPONDENTS’ NOTICE OF FILING

         Respondents hereby provide notice of filing of the final public factual returns for

Petitioner (ISN 3148) pursuant to the Court’s Order of November 19, 2018 (ECF No. 79) in the

above-captioned case, and consistent with Judge Hogan’s Orders of June 1, 2009 and January 14,

2010 in In re: Guantanamo Bay Detainee Litigation, No. 08-mc-0442 (TFH) (ECF Nos. 1781,

1896). As the Court’s November 19 Order directed, Respondents redacted from the attached

“the information that was highlighted in the proposed versions submitted to the Court.” Order

(Nov. 19, 2018) at 1. The Court further ordered that “[t]he Clerk of Court shall restrict public

access to these final public returns such that they shall be accessible only in-person at the

courthouse.” Id.

         The public versions of the factual returns are attached to this notice, broken into segments

of 35MB or less where necessary pursuant to the D.D.C. ECF User’s Manual (2016).1 In

addition, if applicable and as required by Local Civil Rule 5.4(f), Social Security numbers,



1
  Any documents withheld in full as classified do not appear in the public versions of the factual
returns.
         Case 1:16-cv-01462-APM Document 80 Filed 12/20/18 Page 2 of 2



names of minor children, dates of birth, and financial account numbers are redacted from the

attached documents.



Dated: December 20, 2018                    Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            TERRY M. HENRY
                                            Assistant Branch Director

                                            /s/ Kathryn C. Davis
                                            KATHRYN C. DAVIS (DC Bar No. 985055)
                                            JULIA A. HEIMAN
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, D.C. 20005
                                            Tel: (202) 616-8298
                                            Email: Kathryn.C.Davis@usdoj.gov




                                               2
